Citation Nr: 0532092	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
1998, for the grant of separate 100 percent ratings for 
varicose veins of each lower extremity.  

2.  Entitlement to special monthly compensation (SMC) 
benefits based upon loss of use of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1961 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims file is currently 
under the jurisdiction of the VARO in St. Petersburg, 
Florida.  

In February 2003, the appellant and his wife testified at a 
hearing held at the St. Petersburg VARO before a Decision 
Review Officer.  In July 2005, they both testified at a 
hearing held at the RO before the undersigned.  Transcripts 
of both hearings are of record.  

The earlier effective date issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  No effective function remains in the right foot other 
than that which would be equally well served by an amputation 
stump below the knee with use of a suitable prosthetic 
appliance.  

2.  No effective function remains in the left foot other than 
that which would be equally well served by an amputation 
stump below the knee with use of a suitable prosthetic 
appliance.  


CONCLUSION OF LAW

Entitlement to SMC for loss of use of both feet is 
established.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(a)(2) and (b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim 
seeking SMC for loss of use of both feet.  

Special monthly compensation is payable under 38 U.S.C.A. 
§ 1114(l) for the anatomical loss or loss of use of both 
feet.  Loss of use of a hand or foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function could be accomplished 
equally well by an amputation stump with prosthesis.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(a)(2) and (b)(1).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the appellant is service-connected for 
recurrent varicose veins of both legs with deep vein 
thrombosis, with each leg rated 100 percent disabling based 
upon the presence of massive board-like edema with constant 
pain at rest.  On an official VA examination of the appellant 
in October 1998, it was reported that his condition was not 
improving; that he wore special shoes and very large socks; 
that he experienced aching and fatigue in both legs after 
standing for one hour; that edema and swelling were present; 
that he had to elevate his legs in bed; that he had pain and 
cramps in both legs; and that he had trouble with all types 
of walking or prolonged standing or sitting.  The examining 
physician reported that the appellant could not vacuum, walk, 
take out the trash, or push a lawn mower.  He could not climb 
stairs or garden.  On physical examination of the appellant, 
almost elephantiasis-like swelling of the legs and ankles was 
observed, with bilateral varicose veins.  No ulcers were 
seen, but 3+ edema was present in both legs with dark 
pigmentation distally.  The clinical assessment was of 
recurrent varicose veins of both legs with a history of 
numerous occasions of phlebitis and edema.  The examining 
physician indicated that he had talked to the appellant and 
would entertain the thought of below-the-knee amputations 
with prosthesis fitting, bilaterally, so that the appellant 
could get around more easily.  

At the July 2005 hearing, both the appellant and his wife 
testified under oath that he was only able to walk for 10 or 
15 feet with the assistance of a walker or crutches.  
Otherwise, he was confined to a wheelchair or other device 
which would elevate the legs in order to minimize swelling.  
Based upon this testimony and the findings on the October 
1998 VA examination, the Board has concluded that no 
effective function remains in either foot other than that 
which would be equally well served by an amputation stump 
below the knee with use of a suitable prosthetic appliance.  
Accordingly, this appeal will be granted.  



ORDER

Special monthly compensation based upon the loss of use of 
both feet is granted.  


REMAND

Service connection for bilateral varicose veins, effective 
from November 1963, was granted by rating action dated in 
November 1964.  On January 11, 1998, the appellant was in 
receipt of the maximum schedular rating of 60 percent for 
bilateral varicose veins pursuant to Diagnostic Code 7120 of 
the Rating Schedule.  These rating provisions were amended on 
January 12, 1998, to provide for a maximum 100 percent rating 
for varicose veins of each leg manifested by massive board-
like edema with constant pain.  

By rating action dated in May 1999, the appellant was 
subsequently granted a 100 percent schedular disability 
rating for recurrent varicose veins with deep vein thrombosis 
of each leg, effective from July 13, 1998, the date of his 
admission to a VA hospital with the required symptoms.  The 
appellant appealed from this determination, contending that 
the 100 percent ratings under Diagnostic Code 7120 should be 
effective from January 12, 1998, the date of the liberalizing 
law; and an appeal has been procedurally developed for review 
by the Board on this issue.  

However, at the July 2005 hearing, the appellant also 
contended that he was entitled to an earlier effective date 
for service connection for phlebitis or thrombophlebitis 
dating back to 1980, and to 100 percent schedular ratings for 
this disability for each leg under Diagnostic Code 7121 of 
the Rating Schedule, effective from at least 1993-94, if not 
earlier.  This constitutes a new claim by the appellant, 
which involves allegations of clear and unmistakable error 
(CUE) in prior rating actions by the RO.  This new claim is 
both inextricably intertwined with the issue currently 
certified to the Board, and it has not been considered by the 
RO.  Accordingly, a remand is required.  Cf. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this appeal is REMANDED to the RO via the AMC in 
Washington, DC., for the following further actions:  

1.  The AMC or the RO should adjudicate 
the inextricably intertwined issues of 
entitlement to an effective date earlier 
than July 13, 1998, for the grant of 
service connection for phlebitis or 
thrombophlebitis; and entitlement to a 
100 percent schedular rating for 
phlebitis or thrombophlebitis of each leg 
under Diagnostic Code 7121 of the Rating 
Schedule prior to July 13, 1998.  This 
should include consideration of whether 
there was clear and unmistakable error 
(CUE) in any prior final RO decision that 
did not consider rating the veteran's 
service-connected disability under 
Diagnostic Code 7121.  

2.  If this determination is unfavorable 
to the appellant, he should be notified 
in writing of the reasons and bases for 
this determination.  The appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.  

The appellant need take no further action unless he 
is otherwise informed, but he may furnish 
additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michelle L. Kane
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


